Citation Nr: 0510977	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-35 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) with major depression, currently 
evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied an evaluation in excess of 
50 percent for the veteran's service-connected PTSD.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record suggests that VA medical records may be available 
which have not been associated with the claims file.  At a 
hearing held in March 2005, the veteran testified that he had 
received inpatient psychiatric treatment for his PTSD from 
December 2004 to January 2005 at the VA Medical Center in 
Little Rock.  However, these records have not been obtained 
and considered by the RO.  Therefore, these records need to 
be obtained before the Board can adjudicate the issue on 
appeal.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); 
see also, Bell v. Derwinski, 2 Vet. App. 611 (1992); 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency 
of original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually in the record before the AOJ, may constitute 
clear and unmistakable error.")

Accordingly, the case is REMANDED for the following action:

All outstanding psychiatric treatment 
records dated from 2004 to the present 
should be obtained, including records 
pertaining to the veteran's inpatient 
psychiatric treatment from December 2004 
to January 2005 at the VA Medical Center 
in Little Rock.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

The RO should then readjudicate the issue on appeal.  If the 
benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and should be given the opportunity to respond.  
The veteran and his representative should be afforded a 
reasonable period in which to respond, and the record should 
then be returned to the Board for further appellate review, 
as appropriate.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




